Citation Nr: 0031253	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for narcolepsy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The appellant served in the United States Army National Guard 
and had verified periods of active duty for training in from 
February to June in 1973 and from January 8 to January 22 in 
1983.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a January 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Narcolepsy was not shown during service or within one 
year of separation from service, and is not shown by the 
evidence of record to be causally or etiologically related to 
service, including a motor vehicle accident sustained during 
service.  


CONCLUSION OF LAW

Narcolepsy was not incurred or aggravated during service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim, and no further assistance is required in 
order to comply with the VA's duty to assist him with the 
development of facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (2000) (to 
be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126). 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Also, 
certain chronic diseases, including organic neurological 
disorders, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In this case, the Board has reviewed the veteran's service 
medical records and observes that he was involved in a motor 
vehicle accident in January 1983 that occurred in the line of 
duty.  While service connection is in effect for lumbosacral 
strain, a left index finger disorder, cervical sprain, and a 
left knee disorder as a result of this accident, the medical 
records from that period of time provide no indications of 
narcolepsy.  The first medical evidence of record of this 
disorder is in a VA medical record dated in June 1998.  
Further at the time of a January 1999 VA neurological 
examination the veteran reported an initial diagnosis of 
narcolepsy in 1988, and the examiner diagnosed "narcolepsy 
which began, according to the patient, about 4 years after 
discharge from the service."

Overall, the Board finds that the veteran has a current 
diagnosis of narcolepsy, but there is no medical evidence of 
record relating this disability back to service or, indeed, 
to the period within one-year following service.  The only 
evidence of record supporting this claim is the lay opinion 
of the veteran, who has argued in his submissions that this 
disability is etiologically related to his January 1983 
accident.  However, the veteran has not been shown to possess 
the level of medical expertise needed to provide a competent 
opinion regarding the etiology of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for narcolepsy.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b), all doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's present claim, that doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for narcolepsy is denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 3 -


- 4 -


